DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 18, 2022, has been entered. Claims 1-4, 6-16, and 19-32 remain pending in the application. Applicant’s amendments to the specification, drawings, and claims have overcome the objections and the rejections under 35 USC 112(b) previously set forth in the non-final Office action mailed November 22, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16 and 29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to claim 16, the original disclosure does not provide written description support for the limitations “the first planar face is fabricated from the first material” (the first material defined by claim 11 as the material of the first layer of the core material) and “the second planar face is fabricated from the second material” (the second material defined by 
With respect to claim 29, the original disclosure does not provide written description support for the first layer or the second layer comprising synthetic hydrogel or polyurethane. The specification describes the third layer (layer 616, Figs. 6D-E; para. 0079), which is between the first and second layers (622, 624), as comprising synthetic hydrogel or Sorbothane® (understood to be polyurethane). The specification does not describe the first layer or the second layer (622, 624, Figs. 6D-E) comprising synthetic hydrogel or polyurethane. (For clarity of the record, the examiner notes that the specification does provide written description support for the first and second layers comprising polyvinylidene fluoride; see para. 0081.)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 19-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
claim 16, the limitations “the first planar face is fabricated from the first material” and “the second planar face is fabricated from the second material” render the claim indefinite, because the first and second materials are defined in claim 11 (from which claim 16 depends) as the first and second materials of the first and second layers of the core material. Claim 16 appears to describe the first and second planar faces being fabricated from the same first and second materials as the first and second layers of the core material, respectively. However, this is inconsistent with Applicant’s disclosure, as discussed above in the rejection of claim 16 under 35 USC 112(a). Due to the apparent inconsistency between the specification and the claim, it is unclear what materials are being described in claim 16. See MPEP 2173.03. For the purpose of examination, claim 16 will be interpreted in view of Applicant’s disclosure to mean that the first planar face is fabricated from a first face material and the second planar face is fabricated from a second face material (i.e., not necessarily the same first and second materials as the first and second layers of the core material).
Claim 19 recites the limitation “the head portion” in line 8. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the head portion” will be interpreted to mean --the head--. Claims 20-29 are rejected in view of their dependency from claim 19.
Further regarding claims 22 and 23, the limitations “the first material” (claim 22, lines 1-2 and 4; claim 23, lines 1-2), “the second” (claim 22, line 2), and “the second material” (claim 22, line 3; claim 23, lines 2-3) render the claims indefinite, because the claims previously recite two different first materials (a first material of the first face in claim 19 and a first material of the core material in claim 21) and two different second materials (a second material of the 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over Thurman et al. (US Patent Pub. 2021/0252356, hereinafter Thurman).
Regarding claim 1, Thurman discloses a pickleball paddle (2120, Figs. 24A, 24C, and 24D, reproduced below for reference; para. 0145) comprising: a ball striking portion defining a head 

    PNG
    media_image1.png
    348
    798
    media_image1.png
    Greyscale


claim 2, Thurman further discloses the hoop portion (of sublayer 2172-2, Fig. 24A) circumscribes the head (2140; para. 0145, lines 5-8).
Regarding claim 3, Thurman further discloses the at least one frame member comprises a pair of frame members (two ends of sublayer 2172-2 in handle 30, Fig. 24D; para. 0145, lines 9-13) that extend into the handle portion (30) co-terminously (para. 0145, lines 9-13, forming hairpin 2132), forming a grip portion (i.e., the portion to which pallet 2134 is attached for gripping, in use); and the transition portion connects the hoop portion (at head 2140) to the pair of frame members to form the throat (Figs. 24A, C, D; see para. 0145, lines 6-13), the throat being an open throat as shown in Fig. 45 and discussed above for claim 1.
Regarding claim 4, Thurman further discloses the at least one frame member (ends of sublayer 2172-2 forming hairpin 2132, Fig. 24D) comprises a tubular body (para. 0145, lines 3-6, “tubular body”) that extends into the handle portion (30, Fig. 24D), forming a grip portion (at pallet 2134) configured to receive an overgrip (pallet 2134, or grip 34 applied over pallet as shown in Fig. 32A).
Regarding claim 7, Thurman further discloses that the frame (2172-2) is fabricated from graphite (see para. 0145, lines 3-6, “fiber composite material”; and para. 0085, lines 19-20, “the fibers can be formed of … graphite”).
Regarding claim 9, Thurman further teaches that the first planar face (44, Fig. 24C) is fabricated from a first material (para. 0085, lines 2-4) and the second planar face (46) is fabricated from a second material (para. 0085, lines 2-4). Thurman teaches that the first and second materials may be different materials with different stiffness characteristics (para. 0084, lines 16-18; para. 0085, lines 2-4). Additionally, the examiner notes that Thurman teaches that 
Regarding claim 10, Thurman discloses that the first and second materials may be different materials (para. 0085, lines 2-4), including fiberglass (para. 0085, lines 19-20, “glass” fiber composite material) and graphite (para. 0085, lines 19-20, “graphite” fiber composite material), as discussed above, and is therefore understood to disclose the first material comprising fiberglass and the second material comprising graphite.
Regarding claim 19, Thurman discloses a pickleball paddle (2120, Figs. 24A, 24C, and 24D; para. 0145) comprising: a ball striking portion defining a head (head portion 2140); a first planar face (faceplate 44) on a first side of the head (2140); a second planar face (faceplate 46) on a second side of the head (2140) opposite the first side; a core material (sublayer 2072-1) 
Although Fig. 24A does not show the throat as an open throat, in Fig. 45 Thurman shows an alternative head shape that may be applied to “any of the pickleball paddles of the disclosure” (para. 0202), which includes a transition portion (yoke 4142) that forms an open throat (4142) between the head and the handle portion. It is clear from Thurman’s disclosure that the open throat (4142) of Fig. 45 may be applied to the pickleball paddle of Figs. 24A, 24C, and 24D. When the open throat (4142) of Fig. 45 is included at the throat formed by the transition portion of Fig. 24A, the open throat will clearly be located in the same location as the throat of Fig. 24A, namely, between the hoop portion of the frame (2172-2) that circumscribes the head (2140), the handle portion (30), and the frame member of the frame (2172-2) that extends into the handle portion (30), and the ball striking portion (i.e., the part of the head that is used to strike the ball, defined by the extent of the core material 2172-1) will not extend into the transition portion. Because Thurman teaches each and every structural feature of claim 19 and explicitly teaches that the open throat (4142) shown in Fig. 45 can be applied to the paddle 
Regarding claim 20, Thurman further discloses that the first and second planar faces (44, 46) are fabricated from different materials (para. 0085, lines 2-4) including fiberglass (para. 0085, lines 19-20, “glass” fiber composite material) and graphite (para. 0085, lines 19-20, “graphite” fiber composite material), as discussed above, and is therefore understood to disclose the first planar face (44) fabricated from fiberglass and the second planar face (46) fabricated from graphite.
Claims 6, 11-16, 21-26, and 29 are rejected under 35 U.S.C. 103 as unpatentable over Thurman.
Regarding claim 6, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 5. The open throat (yoke 4142, Fig. 45) of Thurman inherently has a length dimension. Given the overall dimensions of a conventional pickleball paddle (i.e., no greater than 24 inches long per USA Pickleball Association regulations; see Thurman, para. 0239), it would appear to the examiner that the length of Thurman’s open throat (4142) is at in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, the examiner notes that a criticality for the length of the open throat has not clearly been established in the present record, or claimed.
Regarding claim 11, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 5. Although Figs. 24A and 24C do not show the core material fabricated from at least two layers, Thurman further teaches, with respect to the embodiment of Fig. 16, a core material (inner layer 1342; para. 0121) fabricated from at least two layers, including a first layer (1370-1) fabricated from a first material (para. 0121, lines 2-3) and a second layer (1370-2) fabricated from a second material (para. 0121, lines 2-3). Although Thurman does not explicitly show the two core layers of the Fig. 16 embodiment in combination with the frame (2172-2) of the Fig. 24A embodiment (relied upon above for claim 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thurman’s Fig. 24A embodiment by fabricating the core material (2172-1, Fig. 24A) of the Fig. 24A embodiment from first and second layers as taught by Thurman with respect to the Fig. 16 embodiment, in order to provide the paddle with two 
Regarding claim 12, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 11. Thurman teaches that the first and second materials (of layers 1370-1 and 1370-2, Fig. 16) are fabricated from different materials having different material properties, including different stiffnesses and different coefficients of restitution, yielding different striking performance capabilities (para. 0121; e.g., layer 1370-1 comprising a lattice material, e.g., similar to that shown in Fig. 3; and layer 1370-2 comprising a different lattice material, e.g., similar to that shown in Fig. 5 which provides an alternative feel, stiffness, and coefficient of restitution as compared to the lattice material of Fig. 3; see para. 0092, lines 6-7). Because Thurman teaches the first and second materials have different stiffnesses and coefficients of restitution, Thurman necessarily discloses the same function that inherently results from the use of these materials, namely, the first material (of layer 1370-1) providing a greater degree of control when striking a pickleball than the second material (i.e., the stiffer material of layer 1370-2), while the second material provides a greater degree of power than the first material (this being the inherent result of the different stiffnesses of material disclosed by Thurman).
Regarding claim 13, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 12. Thurman discloses that the first material (1370-1, Fig. 16) comprises a polymer material (para. 0121, lines 6-7, lattice similar to that shown in Fig. 3; see para. 0090, lines 5-7, describing lattice of Fig. 3 made of polypropylene) and the second 
Regarding claim 14, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 12. Thurman further teaches (Fig. 16) the first planar face (44) is adjacent to the first layer (1370-1), and the second planar face (46) is adjacent to the second layer (1370-2).
Regarding claim 15, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 12. Thurman discloses that the first and second planar faces (44, 46) are fabricated from different materials (para. 0085, lines 2-4) including fiberglass (para. 0085, lines 19-20, “glass” fiber composite material) and graphite (para. 0085, lines 19-20, “graphite” fiber composite material), and is therefore understood to disclose the first planar face (44) fabricated from fiberglass and the second planar face (46) fabricated from graphite.
Regarding claim 16, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 12. Thurman further teaches the first planar face (44) is fabricated from a first face material (para. 0085, lines 2-4) and the second planar face (46) is fabricated from a second face material (para. 0085, lines 2-4). See note on claim interpretation in the rejection of claim 16 under 35 USC 112(b) above.
Regarding claim 21, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 19. Although Figs. 24A and 24C do not show the core material fabricated from at least two layers, Thurman further teaches, with respect to the embodiments of Figs. 16-18, a core material (inner layer 1342, Fig. 15, para. 0121; or 1542, Fig. 18, para. 0125) fabricated from at least two layers comprising a first layer (1370-1) fabricated from a first 
Regarding claim 22, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 21. Thurman teaches that the first and second core layer materials (of layers 1370-1 and 1370-2, Fig. 16) are fabricated from different materials having different material properties, including different stiffnesses and different coefficients of restitution, yielding different striking performance capabilities (para. 0121; e.g., layer 1370-1 comprising a lattice material, e.g., similar to that shown in Fig. 3; and layer 1370-2 comprising a different lattice material, e.g., similar to that shown in Fig. 5 which provides an alternative feel, stiffness, and coefficient of restitution as compared to the lattice material of Fig. 3; see para. 0092, lines 6-7). Because Thurman teaches the first and second materials have different stiffnesses and coefficients of restitution, Thurman necessarily discloses the same function that inherently results from the use of these materials, namely, the first material (of layer 1370-1) providing a greater degree of control when striking a pickleball than the second material (i.e., the stiffer material of layer 1370-2), while the second material provides a greater degree of power than 
Regarding claim 23, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 22. Thurman further discloses that the first core layer material (of layer 1370-1, Fig. 16) is fabricated from a polymer material (para. 0121, lines 6-7, lattice similar to that shown in Fig. 3; see para. 0090, lines 5-7, describing lattice of Fig. 3 made of polypropylene) and the second core layer material (of layer 1370-2) is fabricated from synthetic aramid fibers (i.e., Nomex®, para. 0121, lines 7-9, lattice similar to Fig. 5; see para. 0092, lines 11-13, describing lattice of Fig. 5 made of Nomex®).
Regarding claim 24, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 23. Thurman further discloses (Fig. 16) the first planar face (44) is adjacent to the first layer (1370-1) and the second planar face (46) is adjacent to the second layer (1370-2).
Regarding claim 25, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 21. Thurman further discloses that the first and second planar faces (44, 46) are fabricated from different materials (para. 0085, lines 2-4) including fiberglass (para. 0085, lines 19-20, “glass” fiber composite material) and graphite (para. 0085, lines 19-20, “graphite” fiber composite material), and is therefore understood to disclose the first planar face (44) fabricated from fiberglass and the second planar face (46) fabricated from graphite.
Regarding claim 26, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 25. Thurman further discloses (Fig. 18) the core material (1542) 
Regarding claim 29, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 25. Thurman discloses the first layer (1370-1), the second layer (1370-2), or both, comprise polyurethane (para. 0082, lines 1-5, “each of the different multilevel cellular layers may be formed from a material such as … polyurethane”; also see para. 0121, lines 6-7, the layer 1370-1 being a lattice similar to that shown in Fig. 3, with para. 0090, lines 5-7, describing lattice of Fig. 3 made of polyurethane; and para. 0121, lines 8-9, describing layer 1370-2 as a lattice similar to that shown in Fig. 5, with para. 0092, line 12 describing layer 1370-2 made of polyurethane).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thurman in view of Lammer (US Patent No. 8,342,989, hereinafter Lammer ‘989).
Regarding claim 8, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 5. Thurman discloses that the frame (2172-2, Figs. 24A, 24B, and 24C), including the transition portion, comprises a fiber composite material similar to a composite tennis racquet frame, but Thurman does not explicitly teach that the material comprises graphene fibers or a piezo-electric material. However, Lammer ‘989 teaches a composite tennis racquet frame (12, Fig. 1; col. 3, lines 19-23), similarly comprising a hoop portion (14), a transition portion (16), and at least one frame member (18) extending into a handle portion (20), wherein the frame (12), including the transition portion (16), comprises graphene fibers (32, Figs. 5-6; col. 3, line 47-col. 4, line 2) for improved stiffness and strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thurman in view of Lammer (US Patent No. 6,974,397, hereinafter Lammer ‘397).
Regarding claim 8, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 5. Thurman discloses that the frame (2172-2, Figs. 24A, 24B, and 24C), including the transition portion, comprises a fiber composite material similar to a composite tennis racquet frame, but Thurman does not explicitly teach that the material comprises graphene fibers or a piezo-electric material. However, Lammer ‘397 teaches a tennis racquet frame (602, Fig. 1; col. 3, lines 29-32), similarly comprising a hoop portion (604), a transition portion (606), and at least one frame member (608) extending into a handle portion (Fig. 1), wherein the transition portion (606) comprises a piezo-electric material (transducers 610 and 612, col. 3, lines 32-35, comprising piezoelectric fibers, col. 4, lines 62-65) for sensing strain in the frame (602) and providing an electrical output to reduce vibrations generated during play (col. 3, lines 40-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thurman by adding a piezo-electric material as taught by Lammer ‘397 to the transition portion, in order to reduce vibrations generated during play.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thurman in view of Kowalke et al. (US Patent Pub. 2015/0224377, hereinafter Kowalke).
claim 27, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 26. Thurman further teaches a third layer (para. 0122, lines 1-2, adhesive layer that bonds layers 1370-1 and 1370-2, Figs. 16-17) residing between the first layer (1370-1) and the second layer (1370-2). Thurman does not teach the third layer is fabricated from fiberglass, graphene, borophene, or a synthetic hydrogel. However, in the art of sports paddles, Kowalke teaches that it is known to fabricate an intermediate adhesive layer from fiberglass (para. 0033, lines 8-11, “[a]n adhesive layer within the blade 102 … may be reinforced with fibrous material such as … glass fiber”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Thurman by fabricating the third layer (i.e., the adhesive layer between first and second layers 1370-1 and 1370-2) from fiberglass, as taught by Kowalke, in order to reinforce the third layer.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Thurman in view of Yamashita et al. (“Smart Ping Pong Racket by Ultrathin Piezoelectric Strain Sensor Array”, 2018 Symposium on Design, Test, Integration & Packaging of MEMS and MOEMS; hereinafter Yamashita).
Regarding claim 28, Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 26. Thurman does not teach the third layer comprises a piezoelectric material. However, Yamashita teaches a sports paddle (pg. 1, Fig. 1) comprising a layer of piezoelectric material (piezoelectric strain sensor array; pg. 1, Section II) residing between layers of the paddle, in order to detect ball impact and analyze stroke type based on the detected impact to assist in athletic training (pg. 1, Abstract; pg. 3-4, Sections III-IV). Therefore, .
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Thurman in view of Perfect Tennis (“Tennis Racquet Stiffness”; hereinafter Perfect Tennis).
Regarding claim 30, Thurman discloses a pickleball paddle (2120, Figs. 24A, 24C, and 24D; para. 0145) comprising: a ball striking portion defining a head (head portion 2140); a first planar face (faceplate 44) on a first side of the head (2140); a second planar face (faceplate 46) on a second side of the head (2140) opposite the first side; a core material (sublayer 2072-1) residing between the first planar face (44) and the second planar face (46); a handle (30); and a frame (sublayer 2172-2; see para. 0145, lines 3-6, “sublayer 2172-2 is a tubular body formed of fiber composite material similar to a composite tennis racquet frame”) arranged to provide structural stability to the paddle (2140; see para. 0144, line 12, “[s]ublayer 2172-2 may provide enhanced stiffness”), the frame (2172-2) comprising: a hoop portion (i.e., the portion of sublayer 2172-2 that surrounds sublayer 2172-1, Fig. 24A) that at least partially circumscribes the head (2140; para. 0145, lines 6-9), a transition portion (para. 0145, lines 9-13, where the ends of sublayer 2172-2 are drawn together approaching the handle 30; see Fig. 24A) between the ball striking portion (defining head 2140) and the handle portion (30), and a pair of frame members (ends of sublayer 2172-2 forming hairpin 2132 in handle 30, Fig. 24D; para. 0145, lines 9-13) extending into the handle portion (30) such that the transition portion forms a throat (Fig. 24A) between the hoop portion (of frame 2172-2), the handle portion (30), and the 
The limitation “a beam flex index using a diagnostic racquet tool” is interpreted in view of Applicant’s disclosure, see para. 0057, as referring to an inherent stiffness of the paddle as measured on a BabolatTM Racquet Diagnostic Center (RDC). The paddle of Thurman inherently has a stiffness but Thurman is silent with respect to this inherent property of the paddle. However, Perfect Tennis teaches that a stiffness/beam flex index between 40 and 85 as measured on an RDC machine is known to be suitable for a tennis racquet (see pg. 4, last paragraph, disclosing the range of 40 to 85, which overlaps the claimed range of between 25 and 50), and may be optimized within that range for power, control, and player comfort (see pg. 9-12). The examiner notes that the pickleball paddle of Thurman includes a frame similar to that of a tennis racquet (see Thurman, para. 0145, lines 3-6) and is similarly used for striking a ball to play a game. Therefore, one of ordinary skill in the art would reasonably expect that the pickleball paddle of Thurman would benefit from a stiffness/beam flex index within a range similar to the range of between 40 and 85 that is known to be suitable for tennis racquets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pickleball paddle of Thurman with a stiffness/beam flex index within the claimed range (e.g., within the overlapping range of between 40 and 50), in order to optimize the paddle for power, control, and player comfort.
Regarding claim 31, the modified Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 30. Thurman further teaches the hoop portion (of sublayer 2172-2, Fig. 24A) circumscribes the head (2140; para. 0145, lines 5-8).
claim 32, the modified Thurman teaches the claimed invention substantially as claimed, as set forth above for claim 31. Thurman further teaches the first and second materials (of faces 44 and 46) are different materials having different material properties (para. 0085, lines 2-4) and different stiffness characteristics (para. 0084, lines 16-18). Thurman teaches that the faces (44, 46) may be fabricated from fiberglass (para. 0085, lines 19-20, “glass” fiber composite material) and graphite (para. 0085, lines 19-20, “graphite”), which are the same materials disclosed by Applicant to produce the claimed results (see Applicant’s disclosure at para. 0071 and 0083). Because Thurman teaches the first and second materials having different stiffness characteristics, including the fiberglass and graphite materials disclosed by Applicant, Thurman necessarily discloses the same function that inherently results from the different stiffness characteristics of the materials, namely, the first material (of face 44 made of, e.g., glass fiber composite material) providing a greater degree of control than the second material (of face 46 made of stiffer material, e.g., graphite fiber composite material), while the second material (of face 46) offers a greater degree of power than the first material (of face 44) when striking a pickleball (this being the inherent result of the different stiffnesses of material disclosed by Thurman).
Response to Arguments
Applicant's arguments filed March 18, 2022, have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the rejections under 35 USC 112(b) set forth in the prior Office action are moot, because Applicant’s amendments have overcome the rejections under 35 USC 112(b) previously set forth. (The examiner notes that the new 
In response to Applicant’s comments that no pickleball paddle had been constructed with a frame prior to Applicant’s invention and that the USAPA review committee was not aware of such a paddle before reviewing the inventor’s paddle, the examiner notes that Thurman discloses a pickleball paddle having a frame, as discussed above, and was effectively filed on February 18, 2020 (the date of provisional application to which Thurman claims priority). This date precedes the effective filing date of the claimed invention, which is July 28, 2020 (the date of the provisional application to which Applicant claims priority). Therefore, Thurman’s disclosure of a pickleball paddle having a frame is prior art. 
With respect to claims 1, 19, and 30, the examiner disagrees with Applicant’s interpretation of what Thurman is teaching in Fig. 45. The examiner finds nothing in Thurman to support Applicant’s position that Thurman exclusively teaches cutting a hole into an existing composite or other core material to form the yoke (4142). Rather, Thurman explicitly teaches that “[a]ny of the pickleball paddles in the disclosure may alternatively have the outer perimeter or shape of head 4140” (para. 0202), which includes the yoke (4142) defining the open throat. In the embodiment of Fig. 24A, C and D, the outer perimeter shape of the head is defined by the frame (2172-2). See para. 0145, lines 4-9: “In the implementation of Fig. 24C sublayer 2172-2 is a tubular body formed of fiber composite material similar to a composite tennis racquet frame. In one implementation, the sublayer 2172-2 is one elongate tube of fiber composite material that is molded into the shape of the perimeter of the head portion 2140.” Therefore, it is the examiner’s position that one of ordinary skill in the art would clearly 
Additionally, the examiner finds nothing in Thurman to support Applicant’s position that the yoke (4142) shown in Fig. 45 is part of the ball striking portion. Clearly, the yoke (4142) is not a portion of the paddle that is used to strike the ball. Rather, the yoke (4142) connects the handle (30) to the portion of the paddle that is used to strike the ball. Applicant appears to assume that because the outer perimeter shape in Fig. 45 is shown in outline, that the shape must be made exclusively of a single unitary piece of material. However, this assumption is not warranted in view of Thurman’s disclosure, which clearly and explicitly states that the shape shown in Fig. 45 can be applied to any of the pickleball paddles of the disclosure, including the paddle of Figs. 24A, C, and D which is not made from a single unitary piece of material, but is instead defined by a perimeter frame (2172-2) that circumscribes a core material (2072-1) at the head of the paddle. It is readily apparent from Thurman’s description at para. 0201-0202 that Figs. 41-45 are schematic representations of outer perimeter shapes that may be applied to any of the pickleball paddles of the disclosure. As noted above, when applying the outer perimeter shape of Fig. 45 to the paddle of Fig. 24A, it would be readily apparent to one of ordinary skill in the art that the outer perimeter shape would be defined by the frame, because Thurman explicitly states that the frame (2172-2) is molded into the shape of the outer perimeter of the head. The examiner notes that this interpretation is consistent with Thurman’s teaching that the frame (2172-2) is “similar to a composite tennis racquet frame” (para. 0145, lines 4-6), which is commonly known to include an open throat formed by the frame that defines the outer perimeter shape of the racquet 
In response to Applicant’s argument that para. 0202 of Thurman cannot be used to teach the use of a separate structural frame member, the examiner maintains that the structural frame member is clearly and explicitly taught by Thurman in para. 0145 (Figs. 24A, C, and D), as discussed in detail above.
Further regarding claim 30, in response to Applicant’s argument that one of ordinary skill in the art would not have been motivated to combine pickleball technology with tennis racquet technology, the examiner notes that Thurman explicitly combines pickleball technology with tennis racquet technology. See Thurman, para. 0145, lines 4-6: “In the implementation of Fig. 24C, sublayer 2172-2 is a tubular body formed of fiber composite material similar to a composite tennis racquet frame.” Therefore, the examiner is not persuaded that one of ordinary skill in the art of pickleball paddles would not look to tennis racquet technology, because Thurman has already explicitly combined pickleball technology with tennis racquet technology. 
Applicant’s discussion of other prior art pickleball paddles is not persuasive, because the rejection is based on Thurman, not on any other conventional pickleball paddle. In response to Applicant’s argument that if use of a structural frame in a pickleball paddle were obvious, it would have been done before Applicant’s priority date, the examiner notes again that Thurman explicitly discloses a structural frame (2172-2, Figs. 24A, C, and D) in a pickleball paddle and predates Applicant’s priority date. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 22, 2022/